Title: To George Washington from Sarah Cary Fairfax and George William Fairfax, 12 August 1779
From: Fairfax, Sarah Cary,Fairfax, George William
To: Washington, George


        
          Sir
          [England] August 12th 1779
        
        Mrs Græme a Lady of large property in South Carolina, the Place of Her Nativity, who has been in England the last sixteen years, is returning to America, and as She hopes to pass Yr Camp, if She is so happy to be permited to go home, has requested that we would give Her a line of introduction, to Yr Excellency, which would be unnecessary if You was as well acquainted with Her merits as we are.
        She has been our near Neighbour, and intimate friend, the last three Years, and tho’ a fellow sufferer, contributed to the keeping up our spirits, under the calamities of the times. Mr and self will be greatly oblig’d, by Yr favoring Her with your advice and protection, and if You’l be pleasd to honor Her with an hours convirsation, She is

qualifyed to inform You fully of our health, the humility of our present situation, and all that relates to us.
        We frequently have the satisfaction to see, by the Papers, that Mrs Washington is well, in Quarters with You, which gives us the greatest pleasure.
        We wrote to You and Lady, by our nephew W. Lee, about two months since, but as He went by the Madeira, tis possible this may kiss Yr hand before He arrives, therefore must beg the favor of You, to present our Affectionate respects to good Dear Mrs Washington, and belive us Sir Your faithful Friends, and Affectionate Hbl. Serts
        
          [Sarah Cary Fairfax] and [George William Fairfax]
        
      